NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-4758
                                      ___________

                                 ISAAC K. FULLMAN,
                                                Appellant

                                             v.

    THOMAS KING KISTLER; MATTHEW SHUPENKO; JEFFREY HEFFRICH;
    JEFFREY T. HITE; CAPT. JOHN PERRYMAN; LT. M. GORDON; JEANNA
               ANANEA; KARLA MCCOOL; BRYAN CRAMER
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 4:14-cv-01740)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 27, 2015

               Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                              (Opinion filed: June 24, 2015)

                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Isaac Fullman appeals pro se from the District Court’s December 3, 2014 order

dismissing, with prejudice, his civil rights complaint filed in Civil Action No. 4:14-cv-

01740.1 For the reasons that follow, we will affirm the District Court’s order.

                                              I.

       In 2010, the Court of Common Pleas of Centre County, Pennsylvania, convicted

Fullman of, inter alia, driving under the influence (“DUI”) and driving while his license

was suspended or revoked. Fullman was sentenced to a prison term of ten days to two

years for the DUI offense, with a concurrent 90-day prison term for driving while his

license was suspended/revoked. Fullman’s efforts to attack that judgment on direct

appeal and state court post-conviction review were unsuccessful.

       Beginning in September 2012, Fullman filed a host of pro se civil complaints in

the District Court. A little background about these other complaints is helpful to

understanding the origin of the case at issue here. Each complaint concerned the traffic

stop that led to his DUI arrest, his criminal proceedings, and/or events that arose while he

was in prison serving his sentence. In that last category, Fullman alleged (as he did in his

complaint here), that (1) he did not receive credit for the one day that he had spent in the

custody of the Philadelphia Police Department, (2) he was not paid for the prison job that




1
 On that same day, the District Court dismissed a complaint filed by Fullman in another
case (Civil Action No. 4:14-cv-01739). We address his appeal from that judgment in a
separate opinion. See C.A. No. 14-4757.

                                              2
he held in April and May 2012, and (3) a pair of his socks were lost and not replaced by

the prison. Going forward, we will refer to these allegations as Claims 1, 2, and 3.

       In March 2013, the District Court dismissed all but one of Fullman’s cases (Civil

Action No. 4:12-cv-01879) so that he could file one, all-inclusive complaint. In doing so,

the District Court indicated that Fullman could not obtain injunctive relief with respect to

Claim 1 because he was no longer in custody. Furthermore, the court concluded that

Claims 2 and 3 failed to state a viable claim because his pleadings indicated that he had

been afforded meaningful post-deprivation administrative remedies.

       Shortly thereafter, Fullman filed his amended complaint in No. 4:12-cv-01879.

The United States Magistrate Judge who was assigned to the case observed that

              this amended complaint is actually less complete than the
              initial flawed pleadings filed by [Fullman]. For example, the
              amended complaint contains no single case caption, and no
              clear or comprehensive recital of the defendants Fullman
              wishes to sue. Instead, the amended complaint appears to
              simply summarize the nine prior complaints, each of which
              was found to be flawed in a number of respects by the court.

(Mag. J. Report & Recommendation issued in Civ. Action No. 4:12-cv-01879 on May 16,

2013, at 2-3.) After reiterating some of the flaws found in Fullman’s earlier complaints

(but not the aforementioned flaws concerning Claims 1 through 3), the Magistrate Judge

“recommended that the defective claims and improper parties named in the [amended]

complaint be dismissed with prejudice.” (Id. at 14.) The Magistrate Judge further

recommended that “[s]ince Fullman’s amended complaint otherwise defies

comprehension or description, it is recommended that any remaining claims be



                                             3
dismissed, but without prejudice to one final effort by Fullman to file a proper amended

complaint.” (Id. at 14-15.)

       In June 2013, the District Court adopted the Magistrate Judge’s recommendation

in part and rejected it in part. The court agreed that dismissal was appropriate, but

disagreed that further leave to amend should be granted. The court explained that the

amended complaint would be dismissed with prejudice in its entirety “because Fullman

has already been granted one opportunity to amend his complaint to state a claim, but,

nevertheless, still failed to state a claim upon which relief could be granted, and because

he failed to comply with this Court’s [instructions in its March 2013 order for filing an

amended complaint] . . . pursuant to Fed. R. Civ. P. 41(b).” (Dist. Ct. Order issued in

Civ. Action No. 4:12-cv-01879 on June 12, 2013, at 2.) 2 The court’s order itself,

meanwhile, simply stated that “[t]he action is dismissed with prejudice pursuant to Fed.

R. Civ. P. 41(b).” (Id. at 3.)

       Fullman did not appeal from the District Court’s June 2013 order. Instead, in

September 2014, he filed the complaint at issue here, reiterating Claims 1 through 3. The

Magistrate Judge recommended that this new complaint be dismissed with prejudice,

concluding that it was barred by the doctrine of collateral estoppel. On December 3,

2014, the District Court adopted that recommendation. Fullman now appeals from that

latest order.

                                             II.


2
  Rule 41(b) provides for the involuntary dismissal of an action where the plaintiff “fails
to prosecute or to comply with these rules or a court order.” Fed. R. Civ. P. 41(b).
                                              4
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s dismissal of Fullman’s complaint. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We may affirm on any basis supported by

the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       The doctrine of collateral estoppel, also known as issue preclusion, “prevents

parties from relitigating an issue that has already been actually litigated.” Peloro v.

United States, 488 F.3d 163, 174 (3d Cir. 2007). This doctrine applies when “‘(1) the

issue sought to be precluded [is] the same as that involved in the prior action; (2) that

issue [was] actually litigated; (3) it [was] determined by a final and valid judgment; and

(4) the determination [was] essential to the prior judgment.’” Id. at 175 (quoting

Burlington N. R.R. Co. v. Hyundai Merch. Marine Co., 63 F.3d 1227, 1231-32 (3d Cir.

1995)). There might be some question whether all of these elements are satisfied here. 3

We need not resolve that question, however, because (1) the doctrine of collateral

estoppel is not jurisdictional, see Great W. Mining & Mineral Co. v. Fox Rothschild LLP,

615 F.3d 159, 170 (3d Cir. 2010), and (2) Claims 1 through 3 otherwise fail.




3
  As indicated above, neither the District Court nor the Magistrate Judge specifically
discussed Claims 1 through 3 when reviewing Fullman’s omnibus amended complaint.
Additionally, the court’s June 2013 dismissal of that pleading with prejudice was driven,
at least in part, by Fullman’s failure to comply with the court’s earlier order.
Accordingly, there may be a colorable argument that any determination as to Claims 1
through 3 was not “essential” to that dismissal. See Nat’l R.R. Passenger Corp. v. Pa.
Pub. Util. Comm’n, 288 F.3d 519, 527 (3d Cir. 2002) (“[I]n determining whether the
issue was essential to the judgment, we must look to whether the issue was critical to the
judgment or merely dicta.”) (internal quotation marks omitted).

                                              5
       Recall that Claim 1 alleges that Fullman’s sentence was not credited for the one

day that he spent in the Philadelphia Police Department’s custody. To the extent that he

wishes to obtain an injunction directing the award of that credit, the proper vehicle for

seeking that relief would have been a habeas petition filed under 28 U.S.C. § 2254. See

Coady v. Vaughn, 251 F.3d 480, 484-86 (3d Cir. 2001). However, the time to file such a

petition has passed, as he is no longer in custody. See Maleng v. Cook, 490 U.S. 488,

490-91 (1989) (per curiam). To the extent that he seeks money damages, Claim 1 is

barred by Heck v. Humphrey, 512 U.S. 477 (1994). See Williams v. Consovoy, 453 F.3d

173, 177 (3d Cir. 2006) (explaining that, in Heck, “the Supreme Court held that where

success in a [42 U.S.C.] § 1983 action would implicitly call into question the validity of

conviction or duration of sentence, the plaintiff must first achieve favorable termination

of his available state or federal habeas remedies to challenge the underlying conviction or

sentence”); see also id. at 177-78 (rejecting argument that Heck’s favorable termination

rule does not apply when the § 1983 plaintiff is no longer in custody).

       Claims 2 and 3 allege that Fullman was deprived of certain property (i.e., a pair of

socks and payment for his prison job). “‘[A]n unauthorized intentional deprivation of

property’ by prison officials does not violate the Due Process Clause ‘if a meaningful

postdeprivation remedy for the loss is available.’” Monroe v. Beard, 536 F.3d 198, 210

(3d Cir. 2008) (quoting Hudson v. Palmer, 468 U.S. 517, 533 (1984)). Fullman has

indicated that post-deprivation administrative remedies were afforded to him, but he has

not alleged facts demonstrating that those remedies were not meaningful. Accordingly,

Claims 2 and 3 fail to state a viable due process claim. See id. Furthermore, given that

                                              6
the District Court previously notified Fullman of the flaw in these claims and he failed to

remedy it, there was no need for the court to grant him further leave to amend these

claims. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)

(explaining that leave to amend need not be granted if amendment would be futile).

       In light of the above, we will affirm the District Court’s December 3, 2014 order.

Fullman’s motion for appointment of counsel is denied.




                                             7